Exhibit 10.19
AMENDMENT TO MANAGEMENT UNIT SUBSCRIPTION AGREEMENT[S]
(Class B, Class C and Class D Common Units)
THIS AMENDMENT (this “Amendment”) is made as of [                    ], 2009, to
that certain Management Unit Subscription Agreement (Class B Units, Class C
Units and Class D Units) (the “Agreement”), dated as of                     ,
200[_], by and between NMH Investment, LLC, a Delaware limited liability company
(the “Company”), and [                    ] (“Executive”) and is made by and
between the Company and Executive. Capitalized terms used and not otherwise
defined herein have the meanings set forth in the Agreement.
NOW THEREFORE, the parties hereto agree as follows:
1. Amendment to Section 4.2 of the Agreement. In accordance with Section 7.6 of
the Agreement, Section 4.2 of the Agreement is hereby amended as follows:
Section 4.2 is hereby deleted in its entirety and replaced with the following:
“4.2 Call Options.
(a) If the Executive’s employment with the Company and its subsidiaries
terminates for any of the reasons set forth in clauses (i), (ii) or (iii) below
prior to a Sale of the Company, or if the Executive engages in “Competitive
Activity” (as defined in Section 6.1 of this Agreement), the Company shall have
the right and option to purchase for a period of seven months following the
Termination Date, and each member of the Executive Group shall be required to
sell to the Company, any or all of such Units then held by such member of the
Executive Group (it being understood that if Units of any class subject to
repurchase hereunder may be repurchased at different prices, the Company may
elect to repurchase only the portion of the Units of such class subject to
repurchase hereunder at the lower price), at a price per unit equal to the
applicable purchase price determined pursuant to Section 4.2(c):
(i) if the Executive’s employment with the Company and its subsidiaries is
terminated due to the Disability, death or Retirement of the Executive;
(ii) if the Executive’s employment with the Company and its subsidiaries is
terminated by the Company and its subsidiaries without Cause or by the Executive
for Good Reason;
(iii) if the Executive’s employment with the Company and its subsidiaries is
terminated (A) by the Company or any of its subsidiaries for Cause or (B) by the
Executive for any other reason not set forth in Section 4.2(a)(i) or
Section 4.2(a)(ii).

 

 



--------------------------------------------------------------------------------



 



(b) If the Company desires to exercise one of its options to purchase Units
pursuant to this Section 4.2, the Company shall, not later than seven months
after the Termination Date, send written notice to each member of the Executive
Group of its intention to purchase Units, specifying the number of Units to be
purchased (the “Call Notice” and the date that such Call Notice is given, the
“Call Notice Date”). Subject to the provisions of Section 5, the closing of the
purchase shall take place at the principal office of the Company on a date
specified by the Company no later than the 30th day after the the Call Notice
Date.
(c) In the event of a purchase by the Company pursuant to Section 4.2(a), the
purchase price shall be:
(i) with respect to a purchase of all Units, in the case of a termination of
employment described in Section 4.2(a)(iii)(A) or if Executive engages in a
“Competitive Activity” (as defined in Section 6.1 of this Agreement), a price
per Unit equal to the lesser of (A) Fair Market Value (measured as of the Call
Notice Date) and (B) Cost;
(ii) with respect to a purchase of Class B Units, in the case of a termination
of employment described in Section 4.2(a)(i) or Section 4.2(a)(ii), with respect
to the number of Units being purchased which is the product of (x) the total
number of Units being purchased and (y) the Applicable Percentage (measured as
of the Termination Date), a price per Unit equal to Fair Market Value (measured
as of the Call Notice Date), and (if the Applicable Percentage (measured as of
the Termination Date) is less than 100%) the purchase price with respect to the
remaining Units being sold shall be a price per Unit equal to the lesser of (A)
Fair Market Value (measured as of the Call Notice Date) and (B) Cost;
(iii) with respect to a purchase of Class B Units, in the case of a termination
of employment described in Section 4.2(a)(iii)(B), with respect to the number of
Units being purchased which is the product of (x) the total number of units
being purchased and (y) the Applicable Percentage (measured as of the
Termination Date), a price per Unit equal to Fair Market Value (measured as of
the Call Notice Date), and (if the Applicable Percentage (measured as of the
Termination Date) is less than 100%) the purchase price with respect to the
remaining Units being sold shall be a price per Unit equal to the lesser of
(A) Fair Market Value (measured as of the Call Notice Date) and (B) Cost;
(iv) with respect to a purchase of Class C Units or Class D Units, in the case
of a termination of employment prior to [                    ]1 described in
Section 4.2(a)(iii)(B), a price per Unit equal to the lesser of (A) Fair Market
Value (measured as of the Call Notice Date) and (B) Cost; and
 

      1  
Three years after the applicable Vesting Measurement Date.

 

2



--------------------------------------------------------------------------------



 



(v) with respect to a purchase of Class C Units or Class D Units, in the case of
a termination of employment described in Section 4.2(a)(i) or Section 4.2(a)(ii)
or a termination of employment on or after [                    ]2 described in
Section 4.2(a)(iii)(B), a price per Unit equal to Fair Market Value (measured as
of the Call Notice Date);
provided that in any case the Board shall have the right, in its sole
discretion, to increase any purchase price set forth above.”
2. Effect of Amendment. All references to “this Agreement” in the Agreement
shall mean the Agreement as amended by this Amendment. Except as provided in
this Amendment, no other provisions of the Agreement, as amended, shall be
amended and the Agreement will remain in full force and effect.
3. Counterparts. This Amendment may be executed in multiple counterparts
(including by means of telecopied signature pages), any one of which need not
contain the signatures of more than one party, but all such counterparts taken
together shall constitute one and the same instrument.
4. Governing Law. This Amendment shall be governed by and construed and enforced
in accordance with the laws of the State of Delaware applicable to contracts
made and to be performed therein.
* * * * *
 

      2  
Three years after the applicable Vesting Measurement Date.

 

3



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this Amendment on the date
first written above.

                  NMH INVESTMENT, LLC,
a Delaware limited liability company    
 
           
 
  By:        
 
     
 
Name: Edward M. Murphy    
 
      Title:   President    
 
                          [Name of Executive]    

SIGNATURE PAGE TO AMENDMENT TO MANAGEMENT UNIT
SUBSCRIPTION AGREEMENT

 

